DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 7/18/2022, the following has occurred: Claims 1-3, 6-7, 9, 13-17, and 20 have been amended. Claims 5, 11-12, and 18-19 have been canceled.
Claims 1-4, 6-10, 13-17, and 20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 9 and 16 are objected to because of the following informalities: The Examiner suggests canceling claims 9 and 16 as the limitations recited therein are repetitive to limitations previously recited in claims 6 and 13 respectively from which the claims depend. Appropriate correction is required.
Double Patenting
7.	Claims 13-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,897,069 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-3 and 8 of ‘069 substantially recite all of the limitations in claims 13-17 and 20 of the instant application including forming, by a fabrication device the limitations recited therein (The method recited in claims 13-17 and 20 of the instant application are generic method claims which form a structure as recited in claims 1-3 and 8 of ’069.). Claims 13-17 and 20 of the instant application have been rejected under an “anticipatory type” analysis.
Allowable Subject Matter
8.	Claims 1-4 and 6-10 are allowed.
Response to Arguments
9.	The amendments to independent claims 1 and 6 overcome the 35 USC 102(a)(1) and 35 USC 103 rejections respectively, thus the rejections have been withdrawn and the claims along with their dependent claims are allowed. However, the amendment to claim 13 does not overcome the obviousness double patenting (ODP) rejection made in the office action dated 4/6/2022, which will not be held in abeyance and thus the ODP rejection has been sustained and repeated above. This action has been made final.
Conclusion
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843